FILE COPY




                                  No. 07-14-00317-CV


Nancy Sue Morrison                          §     From the County Court
 Appellant                                          of Wheeler County
                                            §
v.                                                July 28, 2015
                                            §
Sheriff Wesley Crites, Deputy D.B.                Opinion by Justice Campbell
Marcolesco                                  §
 Appellees
                                  J U D G M E N T

      Pursuant to the opinion of the Court dated July 28, 2015, it is hereby ordered,

adjudged and decreed that the order of the county court is vacated and this appeal is

dismissed.

      It is further ordered, adjudged and decreed that appellant, Nancy Sue Morrison,

pay all costs occasioned by this appeal, for which let execution issue.

      It is further ordered that this decision be certified below for observance.

                                          oOo